Citation Nr: 0504414	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  97-34 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for prostatitis.

2.  Entitlement to an increased evaluation for right shoulder 
bicipital tendonitis and bursitis, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for cervical 
strain, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for dorsolumbar 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to October 
1982, and from December 1988 to December 1994.  This appeal 
comes before the Board of Veterans' Appeals (Board) from 
March 1997 and January 2002 rating decisions of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
regional office (RO).  The veteran subsequently moved to 
Florida, and his claims folder was transferred to the St. 
Petersburg, Florida, RO.  The issues listed on the first page 
of this decision are the only issues for which an appeal has 
been perfected.  

The issues of entitlement to service connection for 
prostatitis, and for increased evaluations for right shoulder 
bicipital tendonitis and bursitis, cervical strain, and 
dorsolumbar strain, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1996 rating decision denied service connection 
for prostatitis on the basis that there was no current 
prostate pathology shown in the record; the veteran did not 
file a timely appeal with respect to that decision.  

2.  The evidence received since the January 1996 rating 
decision consisting of a private physician's records showing 
a diagnosis of benign prostatic hypertrophy  bears directly 
and substantially upon the specific matters under 
consideration, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision that denied the 
veteran's claim for service connection for prostatitis is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1995); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  Evidence received since the January 1996 rating decision 
that denied service connection for prostatitis is new and 
material, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case with respect to the issue of whether new and 
material evidence has been received to reopen the veteran's 
claim for entitlement to service connection for prostatitis, 
it is the Board's conclusion that the new law does not 
preclude the Board from adjudicating the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran in reopening his claim of entitlement to service 
connection for prostatitis, and the decision at this point 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

A January 1996 rating decision denied the veteran's claim for 
service connection for prostatitis.  After appropriate 
notice, the veteran did not file a timely appeal, and the 
decision became final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (1995).

The basis for the previous denial was that there was no 
competent evidence of post-service prostate pathology.  

Since the January 1996 rating decision is final, the 
veteran's current claim of service connection for prostatitis 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2004).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's 
request to reopen his claim of entitlement to service 
connection was filed prior to that date, in July 2001.  
Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative. Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The January 1996 rating decision determined that while the 
veteran had an episode of prostatitis during service, the 
record did not include competent evidence of post-service 
prostate pathology.  Thus, in this case, to be new and 
material the evidence would need to demonstrate a diagnosis 
of post-service prostate pathology.  

The evidence received since the January 1996 rating decision 
includes October 2000 VA outpatient records showing 
urological complaints.  It also includes a private 
physician's record dated in February 2001 showing a diagnosis 
of benign prostatic hypertrophy.  This medical evidence was 
not previously of record, and it bears directly and 
substantially upon the specific matters under consideration.  
It is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2001).  Accordingly, the appellant's claim for service 
connection for prostatitis is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for prostatitis is reopened.


REMAND

While the evidence is sufficient to reopen the veteran's 
claim for service connection for prostatitis, it is not clear 
whether any current prostate pathology is related to the 
prostatitis noted during service in November 1993.  Thus, a 
VA urologist should examine the veteran to determine the 
nature and etiology of any current prostate pathology.

The record indicates that the veteran was determined to be 
disabled by the Social Security Administration (SSA) in June 
2004.  All records before the SSA administrative law judge 
(ALJ) should be obtained and associated with the claims 
folder.  

Finally, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  This law eliminated the 
concept of a well- grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The Board notes that the claims folder does not contain a 
VCAA letter with respect to the claims for increased 
evaluations for right shoulder bicipital tendonitis and 
bursitis, cervical strain, and dorsolumbar strain, and the 
veteran has not been notified of the evidence he needed to 
supply and what VA would do in order to assist him with those 
claims under Quartuccio, supra.  The RO should inform the 
veteran by letter of the evidence necessary to substantiate 
those claims.

Accordingly, the case must be remanded for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims for increased evaluations for 
right shoulder bicipital tendonitis and 
bursitis, cervical strain, and 
dorsolumbar strain:  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  

2.  The RO should obtain and associate 
with the claims folder the complete 
Social Security Administration (SSA) file 
of the veteran, to specifically include 
all records before the SSA administrative 
law judge (ALJ), as well as any 
disability decision (or decisions) 
pertaining to the veteran's disability.

3.  The RO should schedule the veteran 
for an examination by a VA urologist to 
determine the nature and extent of all 
current prostate/genitourinary pathology. 
All necessary tests should be conducted 
and the examiner should review the 
results of the testing prior to 
completion of the report.  All urologic 
pathology and symptomatology should be 
noted.  The examiner should review the 
claims folder, including this REMAND, the 
service medical records, VA outpatient 
records dated in October 2000, and 
private urologist's records dated in 
February 2001.  

The examiner is requested to provide an 
opinion addressing whether it is likely, 
unlikely, or at least as likely as not 
that any current prostate or 
genitourinary pathology is related to the 
prostatitis noted during service in 
November 1993.  The report of examination 
should include a complete rationale for 
the conclusions reached.

4.  Thereafter the RO should readjudicate 
the issue of entitlement to service 
connection for prostatitis (on the 
merits), and for increased evaluations 
for right shoulder bicipital tendonitis 
and bursitis, cervical strain, and 
dorsolumbar strain.  If a benefit sought 
is not granted the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, if 
appropriate, the case should be returned 
to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


